Order entered January 24, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01417-CV

                 COLLIN CENTRAL APPRAISAL DISTRICT, Appellant

                                               V.

GARLAND HOUSING FINANCE CORPORATION AND TX COLLIN APARTMENTS,
                         L.P., Appellees

                      On Appeal from the 471st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 471-03704-2019

                                           ORDER
       By letters filed January 23, 2020, appellant and court reporter Denise Carrillo have

informed the Court no reporter’s record exists. Accordingly, as the clerk’s record has been filed,

we ORDER appellant to file its brief no later than February 24, 2020.

                                                      /s/   KEN MOLBERG
                                                            JUSTICE